Citation Nr: 0840430	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied entitlement to 
service connection for bilateral hearing loss and post-
traumatic stress disorder (PTSD).

The Board notes that service connection for PTSD was 
subsequently awarded in a June 2007 rating decision.  As 
such, the matter is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Bilateral hearing loss was not incurred during the 
veteran's period of military service nor did it manifest to a 
compensable degree in the year following discharge from 
active duty service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In this case, VA complied with notification responsibilities 
in regards to the veteran's claim for service connection in 
correspondence sent to the veteran in April 2005 and May 2005 
prior to the November 2005 rating decision on appeal.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
service connection claim, and identified the veteran's duties 
in obtaining information and evidence to substantiate his 
claim.  In December 2007, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disability under consideration, pursuant to the recent 
holding in the Dingess decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159.  In this case, VA has also made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  The 
information and evidence currently associated with the claims 
file consists of the veteran's service treatment and 
personnel records, post-service private medical treatment 
records, and a report of VA examination.  The veteran has not 
identified any other evidence which has not been obtained.  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the three content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008).  

Service Connection Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis of Service Connection for Hearing Loss

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim for service 
connection for hearing loss, and what the evidence in the 
claims file shows, or fails to show, with respect to each 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
asserts that bilateral hearing loss was the result of 
excessive noise exposure while performing duties as a 
cannoneer during his active military service.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.  The Board finds 
that the veteran was exposed to excessive noise during 
service while performing duties as a cannoneer.  The 
veteran's assertions on this point are credible, and 
consistent with his military occupational specialty.  

As discussed below, hearing loss disability was not noted 
during service.  While hearing loss disability was eventually 
diagnosed years after service, the weight of the competent 
medical evidence is against a finding that the subsequent 
hearing loss disability is related to service. 


The service treatment records include an October 1964 pre-
induction audiogram that revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-5
-5
LEFT
-5
-10
-10
0
5

An additional enlistment audiogram conducted in July 1965 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
-
5
LEFT
-10
-5
-5
-
5

An audiogram was not performed upon separation examination, 
the veteran's ears were evaluated as normal and the veteran 
denied hearing loss upon his report of medical history. 

Hearing loss disability according to VA standards was not 
shown until May 2005, some 38 years after his discharge from 
active duty service and thus, clearly outside the one-year 
presumptive period for sensorineural hearing loss.  38 C.F.R. 
§§ 3.307, 3.309.

A private audiogram from DSM in May 2005 revealed that the 
veteran was diagnosed with bilateral sensorineural hearing 
loss.  In July 2006 letter, DSM indicated that the veteran's 
hearing loss was consistent with "noise induced hearing 
loss."  DSM did not indicate whether noise exposure was 
incurred during active military service or after the 
veteran's discharge.  There was no indication that DSM 
reviewed the veteran's service medical records.

Upon VA examination in May 2007, the veteran was again 
diagnosed with bilateral sensorineural hearing loss.  The 
veteran reported military noise exposure while performing 
duties as a cannoneer, 30 plus years post-service 
occupational noise exposure from an aluminum plant and as a 
coal miner, and recreational noise exposure from hunting.  
The veteran indicated that his occupational noise exposure 
was with hearing protection.  

After performing a physical examination of the veteran and 
reviewing the service medical records, as well as the opinion 
from DSM, the May 2007 VA examiner opined that that hearing 
loss was less likely as not (less than 50/50 probability) 
caused by or a result of military service.   The examiner 
reasoned that the enlistment examination was normal and the 
private audiogram performed in May 2005 showed similar 
results as that of this VA examination.  The examiner further 
indicated that with no other evidence and with the veteran's 
post-service occupational and recreational noise exposure it 
was less likely as not that the present hearing loss was 
related to the veteran's military service.   

Despite evidence of current bilateral hearing loss, there is 
no probative evidence of record that satisfies the critical 
third element of the Hickson inquiry enumerated above, i.e. 
medical evidence of a nexus between an in-service injury and 
the current disability.  The May 2005 private opinion tends 
to relate the veteran's current hearing loss disability to 
noise exposure, but does not include any history of noise 
exposure, including no history of in-service noise exposure.  
Given the 16 month period of military noise exposure while 
performing duties as a cannoneer, and the much longer 30 plus 
years of post-service occupational noise exposure from an 
aluminum plant and as a coal miner, and post-service 
recreational noise exposure from hunting, the May 2005 
opinion is of no probative value in relating the current 
hearing loss disability to service.  

After weighing the competent evidence on the question of 
relationship of current hearing loss disability to service, 
the Board finds that the May 2007 VA opinion is more 
probative than the May 2005 opinion from DSM.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  

In looking at the findings of DSM, there is no indication 
that the service treatment records were reviewed or the 
claims file, which shows that hearing loss manifested some 38 
years after the veteran's discharge from service.  Further, 
while DSM indicated that bilateral sensorineural hearing loss 
was noise induced, DSM did not indicate whether this noise 
exposure was incurred during the 16 months on active duty 
when the veteran performed cannoneer duties or after the 
veteran's discharge when he was exposed to noise for 30 plus 
years in the aluminum plant or coal mine, albeit with hearing 
protection, or recreational noise exposure from hunting.  

Finally, DSM made no attempt to explain the 38-year 
evidentiary gap in this case between the veteran's separation 
from active service and the earliest evidence of bilateral 
hearing loss, which constitutes negative evidence against the 
claim because it tends to disprove that the claimed disorder 
was the result of military service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
As such, DSM's opinion is not probative of the matter on 
appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

To the extent that the veteran contends, as well as his 
family and friends, that his hearing loss is related to his 
military service, it is now well settled that lay persons 
without medical training, such as the veteran and the 
aforementioned friends and family, are not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge such as sensorineural hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The opinion of the veteran, his 
family, and friends on medical matters such as nexus is 
accordingly lacking in probative value.

While the veteran, family, and friends are competent to state 
that they observed the veteran's symptoms of hearing 
difficulty prior to service, during service, and after 
service.  Unfortunately, none of the statements indicate that 
they observed the veteran's hearing difficulty soon after 
service, only at unidentified times after service.  Give the 
30 year post-service history of occupational noise exposure, 
as well post-service recreational noise exposure, these 
statements have no tendency to show that the long and 
progressive post-service hearing difficulties are related to 
in-service noise exposure as opposed to post-service noise 
exposure. 



In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hearing loss.  
The benefits sought on appeal are accordingly denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for bilateral hearing loss is denied


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


